                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

             Plaintiff,

v.                                       Case No. 08-10141-01-JTM

THOMAS J. FERNANDEZ,

             Defendant.

                           MEMORANDUM AND ORDER

      This matter is before the court on defendant’s pro se Motion for Modification or

Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 to United

States Sentencing Guideline § 1B1.10 (Dkt. 201). Defendant is not eligible to receive the

requested reduction.

I.    Procedural History

      Defendant pled guilty to conspiracy to distribute controlled substances (cocaine,

marijuana, and methamphetamine) in violation of 21 U.S.C. § 846, with reference to

section 841(a) and 18 U.S.C. § 2. The statutory maximum sentence for that offense was

not more than 20 years imprisonment (240 months), a $1,000,000 fine, at least three years

of supervised release, and a $100 mandatory special assessment. Defendant submitted a

Plea Agreement pursuant to Fed. R. Crim. P. 11(c)(1)(C) (Dkt. 89), which proposed a

sentence of 15 years in prison (180 months) followed by three years of supervised release,

no fine, and the $100 mandatory assessment. Defendant was sentenced on April 9, 2009



                                            1
pursuant to the plea, which resulted in a sentence that was 60 months below the statutory

maximum. (Dkt. 108).

       Defendant did not appeal his conviction or sentence, although he filed a Motion

to Vacate his sentence under 28 U.S.C. § 2255 on April 15, 2010 (Dkt. 142) that was denied

on April 21, 2011 (Dkt. 162). Defendant then appealed the court’s denial of his Motion to

Vacate, which was dismissed on August 23, 2011. (Dkt. 171). Defendant filed a successive

Motion to Vacate on September 28, 2017 (Dkt. 194), which was dismissed on December

21, 2017. (Dkt. 200). Defendant now seeks a reduction of his sentence pursuant to 18

U.S.C. § 3582(c)(2), contending that the United States Supreme Court decision in Hughes

v. United States entitles him to relief.

II.    Analysis

        18 U.S.C. § 3582(c)(2) allows a district court, in some cases, to modify a term of

imprisonment “based on a sentencing range that has subsequently been lowered by the

Sentencing Commission.” Hughes v. United States held that section 3582(c)(2) applies even

in cases where the defendant has entered an 11(c)(1)(C) plea agreement when the

agreement is “based on” the defendant’s Guidelines range. __ U.S. __, 138 S.Ct. 1765, 1775

(2018). “[A] sentence imposed pursuant to a Type-C agreement is ‘based on’ the

defendant’s Guidelines range so long as that range was part of the framework the district

court relied on in imposing the sentence or accepting the agreement.” Id.

       The Hughes Court noted that “[i]n the typical sentencing case there will be no

question that the defendant’s Guidelines range was a basis for his sentence.” Id.

Nevertheless, the Court recognized that there are cases in which the Guidelines range

                                            2
clearly did not form the basis of the sentence. The Court cites as an example Koons v.

United States, in which it held the defendants’ sentences were not based on subsequently

lowered Guidelines ranges because the Guidelines and record made clear the sentencing

judge disregarded the Guidelines range in favor of mandatory minimums and substantial

assistance factors. Hughes, 138 S.Ct. at 1776 (citing Koons, __ U.S. __, 138 S.Ct. 1783, 1788-

89 (2018)).

       The court finds this case to be analogous to Koons, in that the Guidelines range did

not play a relevant part in the framework the court used to impose the sentence. The Plea

Agreement itself indicates that because it was offered under Fed. R. Crim. P. 11(c)(1)(C),

the parties did not seek application of the advisory sentencing guidelines. (See Dkt. 89, p.

3) (stating “The parties are of the belief that the proposed sentence does not offend the

advisory sentencing guidelines, but because this proposed sentence is sought pursuant

to Fed. R. Crim. P. 11(c)(1)(C), the parties are not requesting the imposition of an advisory

guideline sentence”) (emphasis added). During the plea hearing, Judge Wesley E. Brown

asked defendant’s counsel to review and summarize with defendant the important parts

of the plea agreement:

       Ms. Morgan: Mr. Fernandez, you understand that as part of your plea
           agreement that you are pleading guilty to Count 1 of the superseding
           indictment?

       The Defendant: Yes.

       Ms. Morgan: And that in exchange for your plea of guilty to the superseding
           indictment, the Government will dismiss the original indictment as
           well as the second superseding indictment?

       The Defendant: Yeah.

                                              3
       Ms. Morgan: Okay. Other considerations for this is (sic) that the parties
           have agreed to a 15-year sentence in prison, right?

       The Defendant: Yes.

       Ms. Morgan: As well as that to be followed by three years of supervised
           release for Count 1, and you understand that?

       The Defendant: Yes.

       Ms. Morgan: Okay. And you understand that by agreeing to that sort of
           sentence, that there is no – not going to be an application of the sentencing
           guidelines in this case?

       The Defendant: Yes.

(Dkt. 155, p. 14-15) (emphasis added).

       The Guidelines themselves also make clear that the sentencing court disregarded

them in favor of imposing a sentence based upon a mandatory minimum and other

factors. Instead of the applicable Guidelines range, the parties to the Plea Agreement

“propose[d], as an appropriate disposition of the case, a sentence of 15 years in prison,

followed by 3 years of supervised release for Count 1.” (Dkt. 89, p. 3). The parties further

agreed that defendant would forego any right to present a motion for downward

departure or variance, and that the United States would forego any right to present a

motion for upward departure or variance. (Id., p. 4).

       The maximum statutory sentence for the crime of conviction was 240 months. If

the parties had requested a sentence based upon the Guidelines range, the applicable

range would have been 360 months – life imprisonment based upon an offense level of

41 and criminal history category III. Assuming defendant was entitled to a guidelines


                                              4
reduction, he would have required, at a minimum, an eight-level reduction in the

established base offense level to fall into a guideline range that would allow for a lesser

sentence than the 180 months that he received, and either defendant or the United States

would have had to request such a downward variance.

       The United States Supreme Court has directed that district courts must follow a

two-step inquiry to determine whether a reduction is necessary pursuant to 18 U.S.C.

Section 3582(c)(2). A court must first determine whether a reduction is consistent with

United States Sentencing Guideline Section 1B1.10, and then determine whether the

authorized reduction is warranted by the factors set forth in 18 U.S.C. Section 3553(a).

Dillon v. United States, 560 U.S. 817, 826, 130 S.Ct. 2683 (2010). In this instance, the court

need not conduct that inquiry because it finds that defendant’s sentence was not “based

on” a subsequently lowered guidelines range.

III.   Conclusion

       “A federal district court may modify a defendant’s sentence only when Congress

expressly has authorized it.” United States v. Anderson, 2019 WL 2085667 at *1 (D. Kan.

May 13, 2019) (citing 18 U.S.C. § 3582(c); United States v. Blackwell, 81 F.3d 945, 947 (10th

Cir. 1996)). Although defendant’s plea agreement itself does not bar his right to seek a

sentence reduction, a review of the record shows that defendant’s sentence was not

“based on a sentencing range that has been subsequently lowered by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2). Consequently, the court lacks jurisdiction to grant

the relief defendant has requested.




                                              5
      Defendant’s Motion for Modification or Reduction of Sentence (Dkt. 201) is

therefore DISMISSED for lack of jurisdiction.

      IT IS SO ORDERED.

      Dated this 12th day of July, 2019.



                                           /s/J. Thomas Marten
                                           THE HONORABLE J. THOMAS MARTEN
                                           UNITED STATES DISTRICT COURT




                                            6
